AO 245B (Rev_ 0511512018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)



                    Francisco Alvarez-Alvarez                                Case Number: 3:18-mj-23337-KSC

                                                                             Lauren J. Clark
                                                                             Defendant's Attorney


REGISTRATION NO. 73373298

THE DEFENDANT:
 [:gj pleaded guilty to count(s) l of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Natu re of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I

 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 [:gj Assessment: $10 WAIVED
 [:gJ Fine: WAIVED
 [:gj Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018
                                                                          Date oflmposition of Sentence
                                   FILED                                              .··""'·.
                                                                          ~-·····
                                                                            ,/
                                                                           ///

                                   Dec 28 2018
                                                                          HONORABLE KAREN S. CRAWFORD
                                                                                                     .           --·-
                             CLERK, U.S. DISTRICT COURT                   UNITED STATES MAGISTRATE JUDGE
                         SOUTHERN DISTRICT OF CALIFORNIA
                        BY         sl e~cas       DEPUTY




                                                                                                                3:18-mj-23337-KSC
